USCA4 Appeal: 21-7497      Doc: 11         Filed: 02/23/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7497


        ARONTE DARNESIO JARVIS,

                            Petitioner - Appellant,

                     v.

        HAROLD W. CLARKE, Director of the Virginia Department of Corrections,

                            Respondent - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Arenda L. Wright Allen, District Judge. (2:20-cv-00424-AWA-LRL)


        Submitted: February 17, 2022                                 Decided: February 23, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Aronte Darnesio Jarvis, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7497         Doc: 11      Filed: 02/23/2022      Pg: 2 of 2




        PER CURIAM:

               Aronte Darnesio Jarvis seeks to appeal the district court’s order accepting the

        recommendation of the magistrate judge and dismissing as untimely Jarvis’ 28 U.S.C.

        § 2254 petition. See Gonzalez v. Thaler, 565 U.S. 134, 148 & n.9 (2012) (explaining that

        § 2254 petitions are subject to one-year statute of limitations, running from latest of four

        commencement dates enumerated in 28 U.S.C. § 2244(d)(1)). The order is not appealable

        unless a circuit justice or judge issues a certificate of appealability.         28 U.S.C.

        § 2253(c)(1)(A). A certificate of appealability will not issue absent “a substantial showing

        of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here, the district

        court denies relief on procedural grounds, the prisoner must demonstrate both that the

        dispositive procedural ruling is debatable and that the petition states a debatable claim of

        the denial of a constitutional right. Gonzalez, 565 U.S. at 140-41 (citing Slack v. McDaniel,

        529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Jarvis has not made

        the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

        appeal. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




                                                     2